Per Curiam.

Memorandum The court was without jurisdiction to enter the judgment herein because the statement on which it was based was not verified by defendants or either of them, pursuant to the provisions of section 541 of the Civil Practice Act. The judgment was void and should have been vacated (Starck Piano Co. v. O’Keefe, 211 App. Div. 700, 702). Laches does not defeat a motion to vacate a judgment which is a nullity.
The order should be reversed, with $10 costs, and motion granted.
Hammer, Hofstadter and Hecht, JJ., concur.
Order reversed, etc.